Exhibit 10.1



 



AMENDMENT NO. 1 TO

INVESTMENT MANAGEMENT TRUST AGREEMENT

This Amendment No. 1 (this “Amendment”), dated as of June 24, 2016, to the Trust
Agreement (as defined below) is made by and among Garnero Group Acquisition
Company, a Cayman Islands company (the “Company”) and Continental Stock Transfer
& Trust Company (“Trustee”). All terms used but not defined herein shall have
the meanings assigned to them in the Trust Agreement.

WHEREAS, the Company and the Trustee entered into an Investment Management Trust
Agreement dated as of June 25, 2014 (the “Trust Agreement”); and

WHEREAS, Section 1(i) of the Trust Agreement sets forth the terms that govern
the liquidation of the Trust Account under the circumstances described therein;
and

WHEREAS, at an extraordinary general meeting of shareholders of the Company (the
“Meeting”) held on June 23, 2016, the Company shareholders approved (i) a
proposal (the “Extension Proposal”) to amend the Company’s amended and restated
memorandum and articles of association to extend the date by which GGAC must
consummate a business combination to July 22, 2016 (the “Extended Amendment”),
and (ii) a proposal (the “Conversion Proposal”) to amend the Company’s amended
and restated memorandum and articles of association to allow the holders of the
Company’s ordinary shares issued in the IPO (the “Public Shares”) to elect to
convert their Public Shares into their pro rata portion of the funds held in the
Trust Account if the Extension Amendment is implemented, such conversion of
shares to be accomplished by means of a repurchase under Cayman Islands law (the
“Conversion Amendment”).

NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1.            Section 1(i) of the Agreement is hereby amended by deleting the
existing Section 1(i) in its entirety and replacing it with the following:

(i)           Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, signed on behalf of the Company by its Chief
Executive Officer or Chairman of the Board and Secretary or Assistant Secretary,
affirmed by counsel for the Company and, in the case of a Termination Letter in
a form substantially similar to that attached hereto as Exhibit A, acknowledged
and agreed to by EBC, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed in the Termination
Letter and the other documents referred to therein; provided, however, that in
the event that a Termination Letter has not been received by the date set forth
in the Company’s Amended and Restated Memorandum and Articles of Association, as
the same may be amended from time to time (“Last Date”), the Trust Account shall
be liquidated in accordance with the procedures set forth in the Termination
Letter attached as Exhibit B hereto and distributed to the Public Shareholders
as of the Last Date. The provisions of this Section 1(i) may not be modified,
amended or deleted under any circumstances.

1 

 

 

2.            A new Section 1(j) of the Agreement is hereby added as follows:

(j)          Effect conversions of shares held by Public Shareholders (the
“Converting Shareholders”) that properly sought conversion of such shares at an
Extraordinary General Meeting of Shareholders and tendered such shares to the
Trustee prior to the vote at such meeting (“Tendered Shares”), at a per share
conversion price as set forth in the Conversion Letter (as defined below), by
liquidating a sufficient portion of the Trust Account to pay the aggregate
amount for the Tendered Shares and distributing such amount to the Converting
Shareholders, only after and promptly after receipt of, and only in accordance
with, the terms of a letter (the “Conversion Letter”), in a form substantially
similar to that attached hereto as Exhibit E hereto, signed on behalf of the
Company by its Chief Executive Officer, President or Chairman of the Board of
Directors and Secretary or Assistant Secretary.

3.            The first sentence of Section 3(b) of the Agreement is hereby
amended by deleting the existing sentence in its entirety and replacing it with
the following:

Subject to the provisions of Sections 5 and 7(g) of this Agreement, hold the
Trustee harmless and indemnify the Trustee from and against, any and all
expenses, including reasonable counsel fees and disbursements, or loss suffered
by the Trustee in connection with any claim, potential claim, action, suit or
other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, including any claim arising from
any amendment of this Agreement, except for expenses and losses resulting from
the Trustee’s gross negligence or willful misconduct.

4.            Section 7(c) of the Agreement is hereby amended by deleting the
existing Section 7(c) in its entirety and replacing it with the following:

(c)           This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. This Agreement or
any provision hereof may only be changed, amended or modified by a writing
signed by each of the parties hereto; provided, however, that no such change,
amendment or modification may be made without the prior written consent of EBC.
As to any claim, cross-claim or counterclaim in any way relating to this
Agreement, each party waives the right to trial by jury. The Trustee may require
from Company counsel an opinion as to the propriety of any proposed amendment.

5.            A new Exhibit E attached hereto is hereby added to the Agreement
immediately following Exhibit D of the Agreement.

6.            All other provisions of the Agreement shall remain unaffected by
the terms hereof.

2 

 

 

7.             This Amendment may be signed in any number of counterparts, each
of which shall be an original and all of which shall be deemed to be one and the
same instrument, with the same effect as if the signatures thereto and hereto
were upon the same instrument. A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.

8.             This Amendment is intended to be in full compliance with the
requirements for an Amendment to the Agreement as required by Section 7(c) of
the Agreement, and every defect in fulfilling such requirements for an effective
amendment to the Agreement is hereby ratified, intentionally waived and
relinquished by all parties hereto.

9.              In connection with Section 5-1401 of the General Obligations Law
of the State of New York, this Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law that would result in the application of the substantive law
of another jurisdiction.

[Remainder of page intentionally left blank]

 

3 

 



 



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.

 

GARNERO GROUP ACQUISITION COMPANY         By: /s/ Mario Garnero     Name: Mario
Garnero     Title:   Chairman



 

 



CONTINENTAL STOCK TRANSFER & TRUST COMPANY         By: /s/ Francis E. Wolf    
Name: Francis E. Wolf     Title:   Vice President



  

 

Acknowledged and agreed:

 

EARLYBIRDCAPITAL, INC.

 



By:  /s/ Steven Levine_______________

Name: Steven Levine

Title:   CEO

 



4 

 



   

Exhibit E

 

 



[Letterhead of Company]

 



 

_______________, 2015

 

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Frank DiPaolo

 

 

Re: Trust Account No.           – Disbursal Letter

 

 

Gentlemen:

 

Pursuant to paragraph 1(j) of the Investment Management Trust Agreement between
Garnero Group Acquisition Company (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of June 25, 2014, as amended by Amendment
No. 1 thereto dated as of June 24, 2016 (‘Trust Agreement”), this is to advise
you that the Company has held an extraordinary general meeting of shareholders
pursuant to which the holders of _______ Tendered Shares have properly sought to
convert such shares into cash as further described in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate such investments in the Trust Account as shall be required to effect
the conversion of the Tendered Shares at a conversion price of $___ per share,
and promptly convert those shares into cash as described in the Trust Agreement.
You shall commence distribution of such funds in accordance with the terms of
the Trust Agreement and the Company’s amended and restated memorandum and
articles of association, as amended, and you shall oversee the distribution of
the funds.

Capitalized terms used but not defined herein have the meanings ascribed to them
in the Trust Agreement.



  Very truly yours,     GARNERO GROUP ACQUISITION COMPANY         By:     Name:
Mario Garnero     Title:   Chairman of the Board               By:       Name:
Javier Martin Riva     Title: Secretary      



 





 

E-1



 

